DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 23 October 2021 has been entered.  Claims 56-65, 67-96, 99-126, 133-141, and 143-146 remain pending in the application.  Claims 142 and 147 have been canceled.  Claims 107-109 have been withdrawn as being drawn to a nonelected invention.  Claims 66, 97, 98, and 127-132 were previously canceled.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the quick connector, its first and second ends, the coupling end of the first end, the coupling end of the second end, the attachment end of the first end, and the attachment end of the second end recited in claims 75 and 78; the coupler of the drive assembly and its details recited in claim 85; and the product source connector, its first and second connectors, the coupling end of the first connector, the coupling end of the second connector, the attachment end of the first connector, and the attachment end of the second connector recited in claim 91 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1220, 1222, 1224, 1226.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 13 April 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: paragraphs 293-303 and figures 48-51B. 
Applicant is required to cancel the new matter in the reply to this Office Action.

the first and second ends of the quick connector, the coupling end of the first end, the coupling end of the second end, the attachment end of the first end, and the attachment end of the second end, recited in claims 75 and 78;
the coupler of the drive assembly and its details recited in claim 85; 
the product source connector, its first and second connectors, the coupling end of the first connector, the coupling end of the second connector, the attachment end of the first connector, and the attachment end of the second connector recited in claim 91.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“one or more adjustment assemblies configured to adjust” in claim 56, 
“a locking mechanism…to secure…and to release the coupling end” in claim 78, 
“a communications module in wired communication with the controller” in claim 80, 
“a communications module in communication with the controller” in claim 81, and
“a locking mechanism…to secure…and to release the coupling end” in claim 91. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56-65, 67-96, 99-106, 110-126, 133-141, and 143-147 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The as-filed disclosure appears to be devoid of any description of the “module power circuit” recited in claim 56.  The “electronic modular framework” is discussed at a high level beginning on line 20 of page 20 of the specification filed 27 September 2016.  This description explains that additional “modules” may be added later and describes the functionality of these modules (e.g. “IoT”, “gyroscope”, “audible speakers”); however, it is silent regarding specifically how these modules are powered by the framework.  
Claims 57-65, 67-96, 99-106, 110-126, 133-141, and 143-147 are rejected for depending from, and incorporating the limitations of, claim 56.    
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 56-65, 67-96, 99-106, 110-126, 133-141, and 143-147 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 56, 78, 80, 81, and 91, these claims all include a claim limitation(s) interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claim 56 - the written description does not contain the phrase “adjustable assemblies”.
Claim 78 – the written description does not provide additional details describing the structure of the locking mechanism.
Claims 80 and 81 - the written description lists several options for a communications module in paragraph 79; however, it does not clearly link any of these to a “communications module”. 
Claim 91 - the written description does not provide additional details describing the structure of the locking mechanism.  
For these reasons, it is unclear what the corresponding structure, material, or acts for performing the entire claimed function are.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 57-65, 67-96, 99-106, 110-126, 133-141, and 143-147 are rejected for depending from indefinite claim 56; claim 79 is rejected for depending from claim 78; and claims 92 and 93 are rejected for depending from indefinite claim 91. 
Claim limitations to the “electronic modules" in claim 56 and the “communications module in wireless communications”, “communications module in wired communications”, “user-operable control module”, “storage module”, “audio module”, “visual module”, “tactile module”, “solar module”, and “power management module”,  recited in claim 68 have been evaluated under the three-prong test set 
In response to this rejection, applicant must clarify whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient.  Applicant may:
(a)	Amend the claims to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 57-65, 67-96, 99-106, 110-126, 133-141, and 143-147 are rejected for depending from indefinite claim 56.  
Claim 56 recites the limitations "the set of removable electronic modules" in line 37 and “the electronic modules” in line 38.  There are insufficient antecedent basis for these limitations in the claim.
Further regarding claim 56, the limitation of “the electronic modules” in line 38 renders the claim indefinite because “the set of removable electronic modules” was positively recited in line 37.  As a result it is unclear if line 38 requires a different set of “electronic modules”, or if it is referring to the set of “electronic modules” that was already recited by line 38.  
Claims 57-65, 67-96, 99-106, 110-126, 133-141, and 143-147 are rejected for depending from indefinite claim 56.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56-62, 67-83, 86-92, 94, 101-106, 110-117, 120-122, 125, 126, 133-140, and 143-146, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Spengler et al. (US 2018/0071792) in view of Kristensen (US 2017/0239676).
claim 56, Spengler discloses an electronic nozzle (10) comprising, 
a body (12/14) having an inlet end (fig. 1 – end at 36), an outlet end (52), a body chamber (48/60) defining a first portion of a fluid flow channel and extending through the interior of the body from the inlet end to the outlet end (fig. 1), an inlet connector (36) disposed within the inlet end (fig. 1), wherein the inlet connector is configured to connect to a fluid source (par. 47), and an outlet connector (70) disposed within the outlet end (par. 53; fig. 1); 
a nozzle head (16/18/20/22/24/26), the nozzle head being removably attached to the outlet connector of the body (par. 52), the nozzle head comprising a nozzle head inlet end (fig. 1 – unlabeled, interpreted to be the end at 62), a nozzle head outlet end (fig. 1 – unlabeled, interpreted to be the end opposite 62), wherein a discharge orifice (74/76/78/80/82/88) is formed within the nozzle head outlet end (figs. 1, 2), and a nozzle head chamber defining a second portion of the fluid flow channel and extending through the interior of the nozzle head from the nozzle head inlet end to the nozzle head outlet end (figs. 1, 2); 
one or more adjustment assemblies (34/54/74/76/78/80/82 and 84/86 and 88) configured to adjust at least one characteristic of a fluid stream discharged through the discharge orifice (par. 47, 52, 54, 55, 56, 56, 57, and 58, respectively) wherein the at least one characteristic is a volume of the fluid stream (par. 66 - for 34; and par. 52 - for element 54) and a pattern (par. 54-58 - for 74, 76, 78, 80, 82 and 84, 86 and 88); 
one or more motors (32) configured to adjust the one or more adjustment assemblies responsive to control signals (par. 47, 66); 
a controller (46) configured to provide the control signals (par. 66); and 
electronic circuitry in electrical communication with the one or more electric motors and the controller (fig. 4); and,

a module electronics circuit (100/104/106/108) configured to enable electronic transfer between a set of removable electronic modules through the module electronics circuit when the removable electronic modules are mechanically coupled to the electronic modular framework (par. 62, 66; fig. 4);
a module power circuit (par. 63 - inherent, a circuit is required to provide power from a battery 112 to electrical components) configured to enable power transfer between the removable electronic modules when the removable electronic modules are electrically couple to the electronic modular framework (par. 63 - the battery 112 powers the detection unit 104 and reader 106 so that the transponder 102 can be read and a signal characterizing the electronic module can be produced); and
the set of removable electronic modules (62/100/102) that removably and electrically couple the removable electronic modules of the electronic modular framework to the module power circuit and the module electronics circuit (par. 53, 61).
Spengler does not disclose that the motor is electric.
Kristensen teaches an electronic nozzle comprising, 
a body (“SH”) having an inlet end (fig. 1 – unlabeled, interpreted to be the end connected to the hose, “L_O”), a nozzle head (fig. 2 – unlabeled, interpreted to be the barrel portion of "SH"), a body chamber (par. 39; fig. 1 – unlabeled, interpreted to be the fluid conduit within the handle portion of “SH”) defining a first portion of a fluid flow channel and extending through the interior of the body from the inlet end to the outlet end (par. 39), an inlet connector (“L_O”) disposed within the inlet end (fig. 1), wherein the inlet connector is configured to connect to a fluid source (par. 39), a nozzle head outlet end (fig. 1 – unlabeled, interpreted to be the end from which the fluid is discharged), wherein a discharge orifice is formed within the nozzle head outlet end (par. 39; figs. 1, 2), and a nozzle head chamber defining a 
one or more adjustable components (“HPM”) configured to adjust a characteristic of a fluid stream discharged through the discharge orifice (par. 38); 
one or more motors (par. 38 – the “HPM" has an electric motor) configured to adjust the one or more adjustable components responsive to control signals (par. 40); 
a controller (“CTL”) configured to provide the control signals (par. 40); and 
electronic circuitry in electrical communication with the one or more electric motors and the controller (par. 41).
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the electronic nozzle of Spengler to include an electric motor, as taught by Kristensen.  An electric motor was a known type of motor for a high pressure cleaner, such as that of Spengler, which can be powered from a standard wall outlet, which would allow the electronic nozzle of Spengler to be conveniently used wherever a standard wall outlet is available.  
Regarding claims 57 and 58, Spengler in view of Kristensen discloses the electronic nozzle described regarding claim 56, and further comprising, 
a memory (103) configured to store preset configuration information for a plurality of different types of the nozzle head (par. 66); wherein, responsive to the attachment of the nozzle head to the body, the controller is further configured to detect the type of the nozzle head, and adjust and operate the nozzle head in accordance with the preset configuration information for the type of the nozzle head (par. 66); and,
a user interface (114), wherein a user may employ the user interface to override the preset configuration information (par. 65).
claims 59, 60, 67-74, 80-83, 86-89, 101, 103, 113, 117, 120-122, 125, 126, 133-140, and 143-146, Spengler in view of Kristensen discloses the electronic nozzle described regarding claim 56, and Spengler further discloses,
wherein the adjustment assembly adjusts a volume of the fluid stream (par. 66), regarding claim 59.  
wherein the adjustment assembly comprises a shaft (inherent since the adjustment assembly is a pump), regarding claim 60.
the electronic nozzle further comprises one or more of the removable electronic modules (16/18/20/22/24/26), regarding claim 67; and,
wherein the one or more of the removable electronic modules comprise an antenna module (102), regarding claim 68, and wherein the removable microcontroller module further comprises at least one of controls and displays (the limitation is interpreted only to apply to the removable electronic module that comprises a microcontroller module, which is one of the options but is not required), regarding claim 143.
wherein the one or more of the removable electronic modules comprise a microcontroller module (elements 102/103 are a transponder and memory, see par. 62, that are small or “micro”, see fig. 1, and that control a “conveying parameter” of the nozzle, see par. 64), regarding claims 144 and 145.
comprising a pressure sensor (120), regarding claims 69 and 70.  
comprising an electronic display interface (114) having at least one electronic display device in communication with the controller (par. 64; fig. 4), regarding claim 71; and, 
comprising an electronic control interface (also 114) having at least one user-operable actuator in communication with the controller (par. 64; fig. 4), wherein the controller operates in accordance with operation of the user-operable actuators (par. 65), regarding claim 72; and, 

wherein the luminous status indicator comprises a touch display (par. 63), regarding claim 74.  
comprising a communications module (116) in wired communication with the controller and in wireless communications with another device (par. 64; fig. 4 – element 116 communicates wirelessly with the controller, 46), regarding claim 80.
comprising a communications module (118) in communication with the controller and in wired communications with another device (par. 64; fig. 4 – element 118 is wired to transmit signals to the controller, 46), regarding claim 81.  
wherein the controller limits a volume through which the fluid can be brought into and exited out of the fluid flow channel contained within the body (par. 66 – the controller limits the volume of flow through the fluid flow channel to meet the "optimal conveying parameter” of the attached nozzle head), regarding claim 82.  
comprising a drive assembly coupled to a drive shaft of one of the electric motors and configured to convert movement of the drive shaft into movements of at least one of the adjustment assemblies of the electronic nozzle (par. 47 – inherent, since an electric motor will have a shaft that must be coupled via another structure, interpreted to be the drive assembly, to the pump to drive it), regarding claim 83.
wherein at least one of the adjustment assemblies is disposed within the nozzle head (fig. 1 - 74/76/78/80/82 and 84/86 and 88 are all disposed within the nozzle head), regarding claim 86.  
wherein the nozzle head comprises at least one of one or more user-operable actuators (66/68, which are interpreted to be actuators since they put into motion or activate the connector to release the nozzle head), regarding claim 87.
comprising one or more user-operable mechanical actuators (66/68) configured to control a mechanically operated component (par. 53 – the “mechanically operated component" is element 62) of the electronic nozzle, regarding claim 88; and,
 wherein the one or more user-operable mechanical actuators comprise a button (fig. 1), regarding claim 89.  
wherein the body further comprises a pressure regulator and the controller is further configured to control the pressure regulator (par. 66 - “the pressure of the cleaning liquid prevailing at the pump outlet” is a parameter controlled by the controller, 46; this inherently requires a pressure regulator), regarding claim 101.  
wherein the nozzle head is connected via a pivoted connector (66/68, which are “bayonet wings”, and a bayonet mount is typically rotated, or pivoted, to form the connection) to the outlet connector (par. 53), regarding claim 103.
wherein the electronic nozzle is an electronic wand nozzle (fig. 1), regarding claim 113.   
comprising one or more batteries (112), regarding claim 117.  
comprising one or more accessories attachable to the electronic nozzle (elements 18/20/22/24/26, wherein element 16 is interpreted to be the nozzle head), regarding claim 120; and, 
wherein the one or more accessories comprise one or more variable adjusters configurable by users to create unique watering patterns (par. 61, 66 – each of these accessories has different "conveying characteristics"; par. 65, 67 - a user can reconfigure these “conveying characteristics"), regarding claim 121.  
comprising a flow-thru connector (44) that can directly connect the electronic nozzle to two attachment hoses at the same time, one for inlet of fluid and another for product to be mixed with fluid (par. 48 – element 44 connects to the container, 42, and to the conduit for cleaning fluid; therefore, it has two, separate inlets making it able to connect to two attachment hoses), regarding claim 122.  
comprising at least one electronic nozzle head (par. 61 – each of the nozzle heads, 16/18/20/22/24/26, has a transponder, 100) configured to be removably attached to the outlet connector of the body (par. 53), regarding claim 125; and, 
wherein the electronic nozzle head is an electronic adjustable sprayer head (par. 65), regarding claim 126.  
wherein the electronic modular framework further comprises a power source (112) electrically coupled to the module power circuit (par. 63 - inherent, a power source must be “electrically coupled” to provide power), regarding claim 133; and,
wherein the power source electrically coupled to the module power circuit is a power circuit battery (par. 63 - battery 112 is a “module” since it is easily replaced as necessary), regarding claims 134-135; 
and, wherein the at least one power circuit battery is a rechargeable power assembly (par. 40), regarding claim 136.  
wherein the electronic modular framework further comprises a plurality of electronic connectors (par. 61 - elements 62 and 102, which are connection members with integrated transponders), each configured to mechanically connect a removable electronic module to the electron modular framework (par. 53), regarding claim 137; and,

wherein the electronic modular framework is further configured to communicate with at least one of the one or more adjustment assemblies of the electronic nozzle, the one or more electric motors of the electronic nozzle, the controller of the electronic nozzle, and the electronic circuitry of the electronic nozzle (par. 64 - the electronic modular framework communicates with the controller 46), regarding claim 140.  
wherein the electronic modular framework further comprises a set of electronic module interfaces (64/72/102) that removably and electrically couple the removable electronic modules of the electronic modular framework to the module power circuit and the module electronics circuit of the electronic modular framework (par. 62, 63; fig. 4), regarding claim 146.
Regarding claims 61, 62, and 102, Spengler in view of Kristensen discloses the electronic nozzle described regarding claim 56, and Kristensen further teaches,
comprising a power source configured to provide power to the electric motor and the controller (par. 38), regarding claim 61; and wherein the power source comprises at least one battery (par. 14), regarding claim 62. 
wherein the one or more motors comprise at least one of an electromagnetic motor (par. 15, inherent since it is an electric motor), regarding claim 102.  
Regarding claims 94, 116, and 141, Spengler in view of Kristensen discloses the electronic nozzle described regarding claim 61, and Spengler further discloses,
comprising a luminous component comprising a housing (fig. 1 – interpreted to be the portion of 14 in which element 114 is disposed); a cover (fig. 1 – inherent, interpreted to the top surface 
comprising a recharge station configured to recharge a power source of the electronic nozzle (par. 40 - inherent, since a rechargeable battery will have an associated cord or dock to recharge it), regarding claim 116.
wherein the electronic modular framework is further configured to communicate with at least one of the one or more adjustment assemblies of the electronic nozzle, the one or more electric motors of the electronic nozzle, the controller of the electronic nozzle, and the electronic circuitry of the electronic nozzle (par. 64 - the electronic modular framework communicates with the controller 46), regarding claim 141.  
Regarding claims 75-77, Spengler in view of Kristensen discloses the electronic nozzle described regarding claim 56, and further comprising,
at least one of the inlet connector and the outlet connector forms a first end of a quick connector (70), having a coupling end (fig. 1 – unlabeled, interpreted to be the end that connects to the nozzle head, 16/18/20/22/24/26) and an attachment end (fig. 1 – unlabeled, interpreted to be the end opposite the nozzle head, 16/18/20/22/24/26) adapted to be connected in fluid flow relationship to the fluid flow channel (par. 53; fig. 1), regarding claim 75; 
a display device (114) in communication with the controller (par. 64; fig. 4); wherein the quick connector is in communication with the controller (par. 63; fig. 4); and wherein the controller is configured to cause the display device to indicate a connection status of the quick connector (par. 64 – a conveying parameter can be transmitted to the electric device, 110, from the control device, 46, to be displayed on the display device, 114; par. 66 – the conveying parameter is dependent on the type of nozzle head connected), regarding claim 76; and,

Regarding claims 78 and 79,  Spengler in view of Kristensen discloses the electronic nozzle described regarding claim 76, and further comprising a second end (62) of the quick connector, the second end having a coupling end (fig. 1 – unlabeled, interpreted to be the end that connects to 70) and an attachment end (fig. 1 – unlabeled, interpreted to be the end opposite 70) adapted to be connected in fluid flow relationship to the fluid flow channel (par. 53; fig. 1); and a locking mechanism (the bayonet wings, 66/68, and recesses) associated with the first connector and the second connector to secure the coupling end of the second connector in a receiving opening of the coupling end of the first connector when the coupling end of the second connector is inserted into and fully received in coupling condition in the receiving opening and to release the coupling end of the second connector from the receiving opening when desired to disconnect the second connector from the first connector (par. 53; fig. 1).  
Spengler in view of Kristensen do not disclose that the second connector is the female connector and the first connector is the male connector such that the first connector is inserted into a receiving opening in the second connector.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to arrange the second connector to have the receiving opening and the bayonet recesses and to form the female portion of the connector, and the first connector to have the bayonet wings and form the male portion of the connector, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  This modification would ensure that the protruding male portion of the connector having the bayonet wings would be arranged on the body, 
Spengler in view of Kristensen further discloses wherein the first end of the quick connector comprises a first electrical contact (106); the second end of the quick connector comprises a second electrical contact (102); and the first end of the quick connector comprises an indicator configured to indicate a connection status of the quick connector (par. 63 – the first electrical contact, 106, is disposed at the first end and sends a signal characterizing the type of nozzle head connected, i.e., “indicates a connection status" to the electric device, 110, and the controller, 46).
Regarding claims 90-92, Spengler in view of Kristensen discloses the electronic nozzle described regarding claim 56; and further wherein the body further comprises, 
a product source connector (82) configured to connect to a separate source of product (84), wherein the product is passed to the fluid flow channel (par. 59), regarding claim 90; and,
the product source connector comprises a first connector (64) having a coupling end (fig. 1 - unlabeled, interpreted to be the right end) and an attachment end (fig. 1 - unlabeled, interpreted to be the left end at 82) adapted to be connected in fluid flow relationship to the fluid flow line (par. 53; fig. 1); a second connector (72) having a coupling end with a receiving opening to receive the coupling end of the first connector therein (par. 53; fig. 1) and an attachment end adapted to be connected in fluid flow relationship to the fluid flow line (fig. 1); and, a locking mechanism (66/68 and the corresponding recesses) associated with the first connector and the second connector to secure the coupling end of the first connector in the receiving opening of the coupling end of the second connector when the coupling end of the first connector is inserted into and fully received in coupling condition in the receiving opening and to release the coupling end of the first connector from the receiving opening when desired to disconnect the first connector from the second connector (par. 53; fig. 1), regarding claim 91; and,
claim 92.
Regarding claims 104-106, Spengler in view of Kristensen discloses a handheld nozzle comprising the electronic nozzle described regarding claim 56 and a handle (58) attached to the body (fig. 1), regarding claim 104; and wherein the handheld nozzle is a pistol nozzle (fig. 1), regarding claim 105; and further comprises an extender attachment (fig. 2 – element 26), regarding claim 106.  
Regarding claims 110 and 111, Spengler in view of Kristensen discloses a shower head comprising the electronic nozzle described regarding claim 56 (par. 2; fig. 1 – “a high-pressure cleaning system” can be used to shower), regarding claim 110; and wherein the shower head is a shower head wand nozzle (fig. 1 – elements 16/18/20/22 are all wands with nozzles), regarding claim 111.  
Regarding claim 112, Spengler in view of Kristensen discloses a mounted nozzle comprising the electronic nozzle described regarding claim 56 (par. 52, 53; fig. 1 – different nozzles can be mounted to the electronic nozzle) and at least a mounting seat (70).  
claims 114 and 115, Spengler in view of Kristensen discloses a faucet comprising the electronic nozzle described regarding claim 56 (par. 50 – interpreted to be a faucet since it is “a device for regulating the flow of a liquid from a reservoir”, consistent with the definition found in the American Heritage dictionary), regarding claim 114; and wherein the faucet is a single-handle sprayer faucet (par. 50; fig. 1 – the sprayer has a single handle, 58), regarding claim 115.  
Claims 56 and 83-85 are rejected under 35 U.S.C. 103 as being unpatentable over Spengler in view of Horie et al. (US 2016/0144411).
Regarding claim 56, Spengler discloses the electronic nozzle described above.  As noted, Spengler does not disclose that the motor is electric.    
Horie teaches an electronic nozzle comprising, 
a body (30) having an inlet end (fig. 2 – unlabeled, interpreted to be the end connected to the hose, 40), a nozzle head (32), a body chamber (33) defining a first portion of a fluid flow channel and extending through the interior of the body from the inlet end to the outlet end (par. 39), an inlet connector (40) disposed within the inlet end (fig. 2), wherein the inlet connector is configured to connect to a fluid source (par. 38), a nozzle head outlet end (fig. 3 – unlabeled, interpreted to be the end at 35 from which the fluid is discharged), wherein a discharge orifice (35) is formed within the nozzle head outlet end (fig. 3), and a nozzle head chamber (36) defining a second portion of the fluid flow channel and extending through the interior of the nozzle head from the nozzle head inlet end to the nozzle head outlet end (fig. 3); 
one or more adjustment assemblies (60) configured to adjust a characteristic of a fluid stream discharged through the discharge orifice (par. 42); 

a battery pack (62) for providing power to the motor and controller (par. 42); 
a controller configured to provide the control signals (par. 38 - interpreted to be the “main switch”); and, 
electronic circuitry in electrical communication with the one or more electric motors and the controller (par. 38, 42 - interpreted to be inherent since the switch controls the electric motor).
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the electronic nozzle of Spengler to include an electric motor, as taught by Horie.  An electric motor was a known type of motor for a high pressure cleaner, such as that of Spengler, which can be powered using batteries to allow the electronic nozzle of Spengler to be conveniently used anywhere.
Regarding claims 83-85, Spengler in view of Horie discloses the electronic nozzle described regarding claim 56; Horie further teaches a drive assembly (63) coupled to a drive shaft (61a) of one of the electric motors and configured to convert movement of the drive shaft into movements of at least one of the adjustment assemblies of the electronic nozzle (par. 43), regarding claim 83; and,
an intermediate gearing (64a) interposed between the electric motor and the drive shaft (par. 43), regarding claim 84.
a coupler (64) having a first end (64b), a second end (64c), and an intermediate component (65) connected to the drive shaft (par. 43; fig. 5), wherein the first end of the coupler is operably coupled to the nozzle head (par. 43; fig. 5 - the first end of the coupler is “operably coupled to the nozzle head” since it is part of the main body, 20, and forms a portion of the drive mechanism that transmits power from the motor to the pump to cause fluid flow to the nozzle head) and the intermediate component is rotationally received within the second end of the coupler (par. 43; fig. 5), rotation of the drive shaft .  
Claims 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Spengler, in view of Kristensen, and further in view of Klinefelter (US 2015/0129673).
Regarding claims 63 and 64, Spengler in view of Kristensen disclose the electronic nozzle of claim 62.  Spengler further discloses that the at least one battery is rechargeable (par. 40).  Neither Spengler nor Kristensen disclose that the power source comprises a housing configured to secure the at least one battery.    
Klinefelter discloses an electronic nozzle (100) comprising, 
a body (106) having an inlet end (fig. 6 – lower end of 106), an outlet end (fig. 6 – upper end of 106), a body chamber (186) defining a first portion (114) of a fluid flow channel and extending through the interior of the body from the inlet end to the outlet end (par. 77; fig. 6), an inlet connector (108) disposed within the inlet end (fig. 6), wherein the inlet connector is configured to connect to a fluid source (par. 77), and an outlet connector (232) disposed within the outlet end (fig. 6); 
a nozzle head (182), the nozzle head being removably attached to the outlet connector of the body (par. 87; figs. 5, 7 – the nozzle head is disposed in 182, which is attached to 232 via threads), the nozzle head comprising a nozzle head inlet end (fig. 7 – lower end of 182), a nozzle head outlet end (fig. 7 – upper end of 182), wherein a discharge orifice (104) is formed within the nozzle head outlet end (fig. 5), and a nozzle head chamber defining a second portion (116) of the fluid flow channel and extending through the interior of the nozzle head from the nozzle head inlet end to the nozzle head outlet end (par. 29; fig. 1); 

one or more electric motors (162 and 129, respectively) configured to adjust the one or more adjustable components responsive to control signals (par. 68 and 70, respectively); 
a controller (164) configured to provide the control signals (par. 68 and 70, respectively); 
electronic circuitry in electrical communication with the one or more electric motors and the controller (par. 67; fig. 1); and,
a power source (175) configured to provide power to the electric motor and the controller (par. 74); wherein the power source comprises at least one battery (par. 74), and the power source comprises a housing (the “sealed compartment” of 180) configured to secure the at least one battery (par. 87).
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the electronic nozzle of Spengler in view of Kristensen to further include a housing configured to secure the at least one rechargeable battery, as taught by Klinefelter.  Such a housing would protect the battery from being damaged by water from the electronic nozzle.  
Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Spengler, in view of Kristensen and Klinefelter, and further in view of Ryan (US 2017/0112121).
Spengler in view of Kristensen and Klinefelter discloses the electronic nozzle described regarding claim 64.  Klinefelter further discloses that the electronic nozzle may comprise a solar panel configured to power the controller and the electric motors (par. 74).  None of Spengler, Kristensen, or Klinefelter further discloses that the solar cell is configured to recharge the rechargeable battery.  
Ryan teaches an electronic nozzle (10) having a body (16) having a body chamber (58) defining a first portion of a fluid flow channel extending through the interior of the body (par. 17; fig. 5), a nozzle 
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the electronic nozzle of Spengler, in view of Kristensen and Klinefelter, to comprise a solar cell configured to recharge the rechargeable battery, as taught by Ryan.  Such a modification would reduce the operating cost of the electronic nozzle since it would not rely on power supplied by the grid, and it would eliminate the need to connect the electronic nozzle via wires to a source of electrical power.
Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Spengler in view of Kristensen, and further in view of Rankin (US 7,841,357).
Spengler in view of Kristensen discloses the electronic nozzle described regarding claim 91; Spengler further teaches wherein the product source connector is an electronic connector (par. 61 - element 102) that can indicate a connection status using one or more electronic indicators (par. 62), and wherein the electronic connector further comprises, 
an electronic indicator on the first connector (102) and the second connector (104) cooperating to indicate when the connectors are in coupling condition (par. 62); 
electronic circuitry on the first and second connectors in electronic communication with the controller (par. 63; fig. 4); 

Spengler does not disclose that the electronic indicators are configured to indicate as the connectors are joined and moved into coupling condition and as the connectors are released and separated from coupling condition.
Rankin teaches a quick connect/disconnect coupling device (120) for connecting two or more fluid flow lines (col. 1, ln. 12-13), the coupling device having a first connector (110) and a second connector (120), a sensor (130) programmed to sense whether the connectors are unconnected, partially connected, or fully connected that can be disposed on either connector, an electronic indicator disposed on the coupler to indicate the connection state (col. 6, ln. 20-23), electronic circuitry (135) on the first and second connectors in electronic communication with the controller (140), and wherein the controller is further configured to generate a message responsive to the current connection state of the first connector in relation to the second connector (col. 2, ln. 38-39).  
Spengler, in view of Kristensen, discloses an electronic nozzle with a product source connector configured to be used with a pressurized fluid.  Rankin teaches a coupling for quickly connecting and disconnecting hoses (fig. 1) and verifying their connection state (col. 1, ln. 32-34).  It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the product source connector of Spengler in view of Kristensen to be configured to indicate as the connectors are joined and moved into coupling condition and as the connectors are released and separated from coupling condition, as taught by Rankin.  This modification was known to provide an electric nozzle with a product source connector capable of indicating the exact condition of the connector relative to the nozzle.  
Claim 95, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Spengler in view of Kristensen, and further in view of Maxwell (“An Overview of Optical-Touch Technologies").
Spengler in view of Kristensen discloses the electronic nozzle described regarding claim 94.  Neither Spengler, nor Kristensen further discloses that the one or more luminous elements is a tungsten filament, an LED bulb, an LED module, or a laser.  
Maxwell provides an overview of touchscreen technologies, and specifically that conventional touchscreens use light-emitting diodes (LEDs) to illuminate the display (p. 26, “Introduction”).  
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the electronic nozzle of Spengler in view of Kristensen to use LEDs for the luminous elements since these were known to be a conventional means for illuminating the display of a touchscreen.  Since LEDs are conventional they would be economical, have a large number of available suppliers, and an available great depth of technical knowledge and service experience.   
Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Spengler in view of Kristensen, and further in view of Karp (US 2013/0092745).
Spengler in view of Kristensen discloses the electronic nozzle described regarding claim 56.  Neither Spengler, nor Kristensen discloses an auto shut-off timer configured to power off the electronic nozzle after a time-out period has expired.  
Karp teaches a power washer with a pump that provides pressurized water to a handheld spray gun (par. 3; fig. 1), the power washer further comprising a controller (16) with an auto shut-off timer (52) having an adjustable time-out period (par. 28) and configured to detect the current period of inactivity and signal to the controller when the adjustable time-out period has been detected (par. 29; fig. 3), wherein the controller is further configured to power off the electronic nozzle or put the 
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the electronic nozzle of Spengler, in view of Kristensen, to include an auto shut-off timer configured to power off the electronic nozzle after a tine-out period has expired, as taught by Karp.  Such a modification would reduce the time the motor of the pump is operating and reduce its energy use.  
Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Spengler in view of Kristensen, and further in view of Cerrano (US 2013/0186651).
Spengler in view of Kristensen discloses the electronic nozzle described regarding claim 56.  Spengler further discloses an electronic display device (114) configured to provide a message from the controller (par. 64; fig. 4).  Neither Spengler, nor Kristensen discloses an electronic container for fluids in electrical communication with the electronic circuitry of the nozzle in order to provide a message responsive to the fluid level of the container.  
Cerrano discloses an electronic nozzle (figs. 1, 2 – element 100) comprising, 
a body (170) having an inlet end and an outlet end (figs. 1, 2 – the inlet end is the lower end shown, and the outlet end is the upper end shown), a body chamber (par. 18) defining a first portion of a fluid flow channel and extending through the interior of the body from the inlet end to the outlet end (fig. 1, 2), an inlet connector (150) disposed within the inlet end (fig. 1, 2), wherein the inlet connector is configured to connect to a fluid source (par. 18), and an outlet connector (160) disposed within the outlet end (fig. 1, 2); 

one or more adjustable components configured to adjust a characteristic of a fluid stream discharged through the discharge orifice (par. 22 – interpreted to be operating a valve, adjusting a fluid pressure, and adjusting a flow rate); 
a controller (210) configured to provide the control signals (par. 22); and 
electronic circuitry in electrical communication with the one or more electric motors and the controller (par. 22).
Cerrano further discloses an electronic container for fluids (par. 23 – interpreted to be the tank) that is removably connected to the electronic nozzle (figs. 1, 2 – the inlet connector, 150, of the nozzle is removable) and comprises electronic circuitry in electrical communication with the electronic circuity of the electronic nozzle and at least one electronic display device (par. 23); wherein the controller is further configured to generate a message responsive to a fluid level of the electronic container and the at least one electronic display device is configured to provide a message responsive to the controller generating the message (par. 23).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the electronic nozzle of Spengler in view of Kristensen to include the electronic container of Cerrano since this would allow a user to monitor the fluid level of the tank during use.  
Claim 100, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Spengler in view of Kristensen, and further in view of Gilpatrick et al. (US 2013/0214059).
Spengler in view of Kristensen discloses the electronic nozzle described regarding claim 56.  Neither Spengler, nor Kristensen discloses that the body further comprises a check valve.
Gilpatrick teaches an electronic nozzle (310) having a body (312) and a nozzle head (314), wherein the body further comprises a pump with an electric motor (par. 37) and a first check valve (138) at the inlet to the pump and a second check valve at the outlet of the pump (142).
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the electronic nozzle of Spengler in view of Kristensen to include check valves and the inlet and outlet of the pump since this was well-known to allow flow of fluid in only one direction, which prevents the fluid from flowing backwards through the pump.  Further, such check valves would be controlled by the controller of the electronic nozzle of Gilpatrick in view of Spengler since they are opened by fluid flow, which is controlled by the pump, which is controlled by the controller.   
Claim 118 is rejected under 35 U.S.C. 103 as being unpatentable over Spengler in view of Kristensen and further in view of Conner et al. (US 2009/0173753).
Spengler in view of Kristensen discloses the electronic nozzle described regarding claim 116; and further comprising a case (fig. 1 - unlabeled, interpreted to be the wheeled cart which includes "receptacles" for receiving or containing each of the elements of the nozzle).  Spengler does not disclose that the case includes the recharge station configured to recharge the power source of the electronic nozzle while the electronic nozzle is stored in the case.  
Conner teaches a pressure washer (10) with a case (12) housing an electric pump (88) that is powered by rechargeable batteries (100) and having a recharge station (par. 29 - interpreted to be the 
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the case of the electronic nozzle of Spengler in view of Kristensen to include the recharge station, as taught by Conner, since this was a known arrangement for a recharge station for rechargeable batteries.  Such an arrangement provides a convenient means for containing all of the functional elements of the electronic nozzle within a portable case.     
Claim 119 is rejected under 35 U.S.C. 103 as being unpatentable over Spengler, in view of Kristensen and Conner, and further in view of Klinefelter.
Spengler in view of Kristensen and Conner discloses the electronic nozzle of claim 118; and further comprising a cleaner (interpreted to be the fluid since this will clean any debris or dirt from the nozzle), a lubricator (interpreted to be the fluid since this will reduce friction on the surfaces it contacts), and a processor (46), wherein the processor is configured to control the cleaner to clean the nozzle, and control the lubricator to lubricate the nozzle (par. 66 – the processor controls the pressure of the fluid; therefore, it controls the flow of the fluid to clean and lubricate).  None of Spengler, Kristensen, or Conner discloses a processor that controls the recharge station to recharge the power source.  
Klinefelter teaches the electronic nozzle described regarding claim 63; and further comprising a recharge station (177/180) configured to recharge the power source of the electronic nozzle (par. 74, 104), regarding claim 116; a case (180), wherein the case comprises the recharge station configured to recharge the power source of the electronic nozzle while the electronic nozzle is stored in the case (par. 104 – the power source can be charged when the nozzle is in the retracted position in the case); and, a cleaner (interpreted to be the water since this will clean any debris or dirt from the nozzle), a lubricator (interpreted to be the water since this will reduce friction on the surfaces it contacts), and a 
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the electronic nozzle of Spengler, in view of Kristensen and Conner, to configure the processor to control the recharge station to recharge the power source, as taught by Klinefelter, since this was a known arrangement for controlling the charging of a rechargeable battery.  Further, this would allow the batteries to be charged in such a way as to preserve the condition of the batteries to the maximum extent possible.  
Claims 123 and 124 are rejected under 35 U.S.C. 103 as being unpatentable over Spengler in view of Kristensen and further in view of Kloepfer et al. (US 2017/0282219).
Spengler in view of Kristensen discloses the electronic nozzle described regarding claim 56.  Neither Spengler, nor Kristensen further discloses at least one non-electronic nozzle head configured to be removably attached to the outlet connector.  
Kloepfer teaches a pressure washer having a plurality of non-electronic nozzle heads configured to be removably attached (par. 71; fig. 1) to an outlet connector of a body (26) of an electronic nozzle (24); and, wherein the at least one non-electronic nozzle head is an adjustable sprayer head (par. 71; fig. 1 - interpreted to be element 40).
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the electronic nozzle of Spengler in view of Kristensen to further include a non-electronic nozzle head, which is a sprayer head removably attached to the outlet connector, as .  
Response to Arguments
Applicant's arguments filed 13 April 2019 have been fully considered but they are not persuasive.
Regarding the Drawing and Specification objections, Applicant’s amendment filed 18 February 2020 was not entered; therefore, Applicant’s arguments that the amended drawings and specification overcome these rejections is moot.  
Regarding the Specification objections, the following is noted:  “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies.”  MPEP 608.01(o).  Therefore, it is noted that Applicant’s arguments regarding the limitations lacking antecedent basis in the specification that one of ordinary skill in the art would understand the limitation and/or explaining the structures required have been considered but are not persuasive.  To overcome this objection, Applicant should provide antecedent basis in the specification for the subject limitations using terminology consistent with the claims.  
Regarding the 112(f) interpretation of the term “adjustment assembly”, Applicant notes the disclosure describes “a top adjustment assembly” in Paragraph 226 .  In response, it is noted that this structure, i.e., the “top adjustment assembly”  appears to adjust only the “adjustable members”, and it is unclear precisely what effect this adjustment has on the fluid stream characteristics.  As previously noted, the specification appears to disclose a variety of diverse structures as the corresponding 
Further, if Applicant does not intend to invoke 112(f) than the limitation “adjustment assembly” in claim 56 should be replaced with the corresponding structure that performs this function.  
Regarding the corresponding structure for the “locking mechanism”, Applicant points to paragraph 197; however, this paragraph states only “various connection mechanisms such as interlocking mechanisms, standard threaded mechanisms, in addition to electromagnetic methods…”, which indicates that an interlocking mechanism is one of several connection mechanism, but this paragraph does not describe any corresponding structure for the “locking mechanism”.  The recited portions of the specification do not describe the structure corresponding to the 112(f) limitation “locking mechanism” in specific terms such that one skilled in the art could identify the structure to perform the claimed function.  See MPEP 2181.III.
Regarding the 112(f) interpretations in general, it is noted that none of these limitations have been rejected under 112(a) as lacking written description support.  
Finally regarding the 112(b) rejections in general, it is noted that Applicant cannot overcome a 112(f) interpretation by merely asserting that these limitations should not be interpreted to invoke 112(f) or by including a blanket statement that one of ordinary skill would recognize the corresponding structure.  See the rejection above for specific instructions on how to overcome this rejection.  
Applicant's arguments regarding the prior art rejections do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752